PER CURIAM.
This case was submitted together with the case of Farmers Co-operative Company of Wahoo, Nebraska, v. United States, Ct. Cl., 23 F.Supp. 123, upon the same argument. The facts of the two cases are similar and the same principles of law apply. The parties agree' that unless the plaintiff is exempt from taxation, the taxes in controversy were properly assessed and collected by the Commissioner. Following the decision this day rendered in the case last named, the plaintiff’s petition must be dismissed and it is so ordered.